            Case 2:20-cv-00932-RAJ-BAT Document 14 Filed 07/28/20 Page 1 of 3



 1

 2

 3

 4
                                UNITED STATES DISTRICT COURT
 5                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 6
     LORI and BUELAH CARTER,
 7
                                Plaintiff,                  CASE NO. 2:20-cv-00932-RAJ
 8
             v.                                             ORDER SETTING PRETRIAL
 9                                                          SCHEDULE
     HOLLAND AMERICA CRUISE LINE -
10   USA INC., et al.,
11                              Defendants.

12
            This case has been referred to the undersigned United States Magistrate Judge for all
13
     pretrial proceedings. The Court has reviewed the parties’ Joint Status Report (Dkt. 13) and issues
14
     the following pretrial schedule:
15
                                        Event                                      Date
16
        Deadline for filing motion to join parties                              11/20/2020
17
        Deadline for amending pleadings                                         12/18/2020
18
        Disclosure of expert testimony under FRCP 26(a)(2)                      12/28/2020
19
        Disclosure of rebuttal expert testimony under FRCP 26(a)(2)              1/29/2021
20
        All motions related to discovery must be filed by                        3/08/2021
21
        Discovery completed by                                                  04/09/2021
22
        Mediation deadline                                                      04/30/2021
23
        Dispositive motions deadline                                             5/10/2021


     ORDER SETTING PRETRIAL SCHEDULE -
     1
            Case 2:20-cv-00932-RAJ-BAT Document 14 Filed 07/28/20 Page 2 of 3



 1
            This order sets firm dates that can be changed only by order of the Court, not by
 2
     agreement of counsel for the parties. The Court will alter these dates only upon good cause
 3
     shown. Failure to complete discovery within the time allowed is not recognized as good cause. If
 4
     any of the dates identified in this Order or the Local Civil Rules fall on a weekend or federal
 5
     holiday, the act or event shall be performed on the next business day.
 6
                                               TRIAL DATE
 7
            A trial date will be set by the assigned District Judge, the Honorable Richard A. Jones, if
 8
     the case has not been resolved by settlement.
 9
                                               DISCOVERY
10
            As required by CR 37(a), all discovery matters are to be resolved by agreement if
11
     possible. If there is a dispute the parties believe can be resolved through a phone conference with
12
     the court, the parties should contact Andy Quach at (206) 370-8421 or via e-mail at:
13
     Andy_Quach@wawd.uscourts.gov, as soon as possible.
14
                        FINDINGS OF FACT AND CONCLUSIONS OF LAW
15
            Where appropriate, the parties are encouraged to work together in the creation of
16
     proposed findings of fact and conclusions of law. On or before the deadline for filing proposed
17
     findings and conclusions the parties shall email their proposed findings and conclusions in Word
18
     format to tsuchidaorders@wawd.uscourts.gov.
19
                                            PRIVACY POLICY
20
            Under LCR 5.2(a), parties must redact the following information from documents and
21
     exhibits before they are filed with the Court:
22
           Dates of Birth – redact to the year of birth, unless deceased.
23         Names of Minor Children – redact to the initials, unless deceased or currently over the
            age of 18.

     ORDER SETTING PRETRIAL SCHEDULE -
     2
            Case 2:20-cv-00932-RAJ-BAT Document 14 Filed 07/28/20 Page 3 of 3



 1        Social Security or Taxpayer ID Numbers – redact in their entirety
          Financial Accounting Information – redact to the last four digits.
 2        Passport Numbers and Driver License Numbers – redact in their entirety.

 3                                              SETTLEMENT

 4           The Court designates this case for mediation under CR 39.1(c) and the parties are

 5   directed to follow through with the procedures set forth in that rule. If this case settles, plaintiff’s

 6   counsel shall notify Andy Quach at (206) 370-8421 or via e-mail at: Andy_Quach@

 7   wawd.uscourts.gov, as soon as possible. Pursuant to CR11(b), an attorney who fails to give the

 8   Deputy Clerk prompt notice of settlement may be subject to such discipline as the Court deems

 9   appropriate.

10           DATED this 28th day of July, 2020.

11

12                                                           A
                                                             BRIAN A. TSUCHIDA
13                                                           Chief United States Magistrate Judge

14

15

16

17

18

19

20

21

22

23



     ORDER SETTING PRETRIAL SCHEDULE -
     3
